       Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS

                                              CASE NO:

MOQUITA QUINAN,
individually and on behalf of all
others similarly situated,                                      CLASS ACTION

        Plaintiff,                                              JURY TRIAL DEMANDED

v.

JET LENDING, LLC,

      Defendant.
__________________________________/

                                    CLASS ACTION COMPLAINT

        Plaintiff Moquita Quinan brings this class action against Defendant Jet Lending, LLC and

alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by Plaintiff’s attorneys.

                                     NATURE OF THE ACTION

        1.      This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. §§ 227, et seq. (the “TCPA”).

        2.      Defendant offers short term and long-term mortgage loans for real estate investment.

        3.      To solicit business, Defendant utilizes prerecorded voice calls without first obtaining

the required express written consent.

        4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the

daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of Plaintiff and
members of the Class, and any other available legal or equitable remedies.


                                                   1
         Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 2 of 8




                                   JURISDICTION AND VENUE

         5.     This Court has federal question subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §§ 227,

et seq. (“TCPA”).

         6.     The Court has personal jurisdiction over Defendant and venue is proper in this District

because Defendant directs, markets, and provides its business activities to this District, and because

Defendant’s unauthorized marketing scheme was directed by Defendant to consumers in this District,

including Plaintiff.

         7.     Furthermore, Defendant initiated and directed, or caused to be initiated and directed, the

transmission of unsolicited prerecorded messages to Plaintiff’s cellular telephone number (the “7300

Number”). The 7300 Number includes the area code 281 and is associated with the Houston, Texas

area. Plaintiff received such messages on the 7300 Number while residing in and physically present in

Texas.

                                                PARTIES

         8.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Harris County, Texas.

         9.     Defendant is a corporation whose principal office is located in Harris County, Texas.

Defendant directs, markets, and provides its business activities throughout the state of Texas.
         10.    Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, vendors, and insurers of Defendant.

                                                 FACTS

         11.    On or about January 4, 2019, Plaintiff registered for one of Defendant’s seminars.

         12.    At the time of registration, Plaintiff did not provide Defendant with express written

consent to contact her cellular telephone number with prerecorded voice calls.




                                                     2
        Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 3 of 8




        13.      The registration form completed by Plaintiff contained a box that Plaintiff checked to

receive more information about Defendant’s services. Defendant represented to Plaintiff that “By

checking this box, you’re consenting to receive marketing emails from: [Defendant].”

        14.      Defendant’s registration form made no mention of prerecorded marketing calls and

Plaintiff never agreed or provided consent to receive any such calls from Defendant.

        15.      Notwithstanding, over one year later, on or about September 29, 2020, Defendant began

calling Plaintiff’s cellular telephone ending in 7300 (the “7300 Number”) with prerecorded solicitations

regarding its loan and mortgage refinance products and related services. In other words, Defendant’s

calls were completely unrelated to the seminar for which Plaintiff had provided her number over one

year prior.

        16.      Defendant called Plaintiff from at least the following phone numbers: 281-872-7800

and 281-389-6511.

        17.      When Plaintiff listened to the voice messages, she was easily able to determine that

they were prerecorded. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist.

LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut

fact, easily discernible to any lay person, whether or not the recipient is speaking to a live human

being, or is instead being subjected to a prerecorded message.”).

        18.      At the time Plaintiff received Defendant’s prerecorded voice calls, Plaintiff was the
subscriber and sole user of the 7300 Number.

        19.      Defendant’s prerecorded message calls constitute telemarketing/advertising because

they promoted Defendant’s business and services.

        20.      Upon information and belief, Defendant caused similar prerecorded messages to be sent

to individuals residing within this judicial district.

        21.      Defendant’s prerecorded calls violated Plaintiff’s substantive rights under the TCPA to

be free from unsolicited calls. Defendant’s calls also caused Plaintiff harm, including invasion of

privacy, aggravation, annoyance, and inconvenienced Plaintiff and caused disruption to Plaintiff’s daily
life.

                                                         3
       Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 4 of 8




        CLASS ALLEGATIONS

        PROPOSED CLASS

        22.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

Plaintiff and all others similarly situated.

        23.      Plaintiff brings this case on behalf of the Classes defined as follows:

                 NO CONSENT CLASS PRERECORDED: All persons in the
                 United States who, within four years prior to the filing of this action, (1)
                 were sent a prerecorded voice call, (2) regarding Defendant’s goods,
                 products or services, and (3) for which Defendant failed to secure the
                 called party’s express written consent.

        24.      Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.

        25.      Defendant and its employees or agents are excluded from the Classes. Plaintiff does not

know the number of members in each the Class but believes the Class members number in the several

thousands, if not more.

        NUMEROSITY

        26.      Upon information and belief, Defendant has placed automated calls and prerecorded

messages to telephone numbers belonging to thousands of consumers throughout the United States

without their prior express written consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.
        27.      The exact number and identities of the members of the Class are unknown at this time

and can only be ascertained through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s call records.

        COMMON QUESTIONS OF LAW AND FACT

        28.      There are numerous questions of law and fact common to members of the Class which

predominate over any questions affecting only individual members of the Class. Among the questions

of law and fact common to the members of the Class are:
                 a) Whether Defendant made non-emergency calls to Plaintiff’s and Class members’

                                                      4
       Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 5 of 8




                    telephones using a prerecorded messages;

                b) Whether Defendant can meet its burden of showing that it obtained prior express
                    written consent to make such calls;

                c) Whether Defendant’s conduct was knowing and willful;
                d) Whether Defendant is liable for damages, and the amount of such damages; and
                e) Whether Defendant should be enjoined from such conduct in the future.
        29.     The common questions in this case are capable of having common answers because

Plaintiff and the Class members have identical claims capable of being efficiently adjudicated and

administered in this case.

        TYPICALITY

        30.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

        PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        31.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

      PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        32.     A class action is superior to all other available methods for the fair and efficient
adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        33.     The prosecution of separate actions by members of the Class would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

                                                     5
       Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 6 of 8




one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.
                                               COUNT I
                      Violations of 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200(a)
                      (On Behalf of Plaintiff and No Consent Class Prerecorded)

        34.     Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 33 as if fully set forth herein.

        35.     It is a violation of the TCPA to make “any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using any …artificial or prerecorded

voice to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §

227(b)(1)(A)(iii).

        36.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an… artificial or prerecorded voice to any telephone number assigned to a paging

service, cellular telephone service, specialized mobile radio service, or other radio common

carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §

64.1200(a)(1)(iii).

        37.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC

to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement or

constitutes telemarketing, …artificial or prerecorded voice …other than a call made with the prior

express written consent of the called party or the prior express consent of the called party when the call

is made…” 47 C.F.R. § 64.1200(a)(2).

        38.     Defendant transmitted calls using prerecorded messages to call the telephone numbers

of Plaintiff and members of the putative class without their prior express written consent.

        39.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA, and §§

64.1200(a)(1)(iii) and 64.1200(a)(2) by using prerecorded messages to make non-emergency telephone




                                                     6
          Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 7 of 8




calls to the telephones of Plaintiff and the other members of the putative Class without their prior express

written consent.

          40.       Defendant knew that it did not have prior express consent to make these calls, and knew

or should have known that it was using prerecorded messages. The violations were therefore willful or

knowing.

          41.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00

in damages for each violation. Plaintiff and the members of the Class are also entitled to an injunction

against future calls. Id.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

relief:

                a) An order certifying this case as a class action on behalf of the Class as defined above,
                    and appointing Plaintiff as the representative of the Class and Plaintiff’s counsel as Class

                    Counsel;

                b) An award of actual and statutory damages for Plaintiff and each member of the Class;
                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and 47
                    C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class $500.00 in
                    statutory damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

                d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227, et
                    seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class

                    treble damages, as provided by statute, up to $1,500.00 for each and every violation

                    pursuant to 47 U.S.C. § 227(b)(3).

                e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
                f) An injunction requiring Defendant to cease all unsolicited call activity without obtaining
                    consent first, and to otherwise protect the interests of the Class;
                g) Such further and other relief as the Court deems necessary.
                                                         7
      Case 4:21-cv-02296 Document 1 Filed on 07/15/21 in TXSD Page 8 of 8




                                          JURY DEMAND

       Plaintiff hereby demand a trial by jury.

                           DOCUMENT PRESERVATION DEMAND


       Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic

databases or other itemizations associated with the allegations herein, including all records, lists,

electronic databases or other itemizations in the possession of any vendors, individuals, and/or

companies contracted, hired, or directed by Defendant to assist in sending the alleged communications.

Respectfully submitted,



Dated: July 15, 2021.

                                                  By: /s/ Andrew J. Shamis
                                                  SHAMIS & GENTILE, P.A.
                                                  Andrew J. Shamis, Esq.
                                                  Florida Bar No. 101754
                                                  ashamis@shamisgentile.com
                                                  14 NE 1st Avenue, Suite 705
                                                  Miami, Florida 33132
                                                  (t) (305) 479-2299
                                                  (f) (786) 623-0915


                                                  Ignacio Hiraldo, Esq.
                                                  IJhiraldo@Hiraldolaw.com
                                                  IJH Law
                                                  1200 Brickell Ave.
                                                  Suite 1950
                                                  Miami, FL 33131
                                                  E: IJhiraldo@IJhlaw.com
                                                  T: 786-496-4469
                                                  Pro Hac Vice to be filed

                                                  Attorneys for Plaintiff and the Proposed
                                                  Class




                                                     8
